DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          MORRIS CHESLA,
                             Appellant,

                                   v.

                      BANK OF AMERICA, N.A.,
                             Appellee.

                             No. 4D16-4177

                         [December 14, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE14-015264.

  Jonathan Kline of Jonathan Kline, P.A., Weston, for appellant.

  Elizabeth A. Henriques of Liebler, Gonzalez & Portuondo, Maimi, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.